Title: To George Washington from Landon Carter, 26 February 1756
From: Carter, Landon
To: Washington, George



Sir
Feby 26. 1756

The Bearer Mr John Lawson having heard of nothing to discourage his Military inclination now comes to put himself in the Situation of a Cadet he is of a Family in Lancaster descended from the Steptoes by the mother side and I have told him that there are many waiting before him but as I learn there are three vacancys in the Company of Ensigns the number standing before him will be fewer[.] I have told him the duty of a Cadet is to take his turn on guard and no Wages allowd above a Common Man wch do not discourage him and as his charachter to me was pretty good I have ventured to recommand him to

yo. and I shall be oblgd to yo. for yr Advice what it will be best for the Young man to do he has a little Patrimony and I have recommended great diligence, Circumspection & frugality to him & he has a Countenance that does not ill bespeak him. I am Yr most humble servt

Landon Carter

